DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAYAMA  US PG PUB 20120140330 in view of IAN BLASCH CN102422627A. hereinafter “IAN”.
Regarding claim 1 AND 14 Nakayama-IAN
NAKAYAMA discloses 1. An imaging device comprising: 
 (“an imaging apparatus including: a lens barrel device which includes a plurality of lens barrels, in which an optical system is arranged” [0008], Fig. 17) 
a lens barrel (a lens barrel device, Fig. 1) comprising
a body (30) and ... extending from the body (For example, “ three light shielding member-side convex portions 35 to 35 of the light shielding member 30.” [0059], Fig. 6. See also Fig. 13 A and Fig. 13B” protrusions forming three triangular prisms are formed as a specific example of the lens barrel-side convex portions 82 at positions opposing the cross-section of the cam ring 5.” [0077]); 
a lens system (a lens barrel device) disposed within the lens barrel (lens barrels, [0008], Fig. 17) and configured to receive electromagnetic radiation and direct the electromagnetic radiation ( “focusing operation for a subject is performed.” [0044]); and 
a detector array comprising a plurality of detectors, wherein each of the plurality of detectors is configured to receive the electromagnetic radiation from the lens system and generate an image based on the electromagnetic radiation (a CCD (Charge Coupled Device) or CMOS (Complementary Metal Oxide Semiconductor) image sensor or the like can be used.. [0030]).
Nakayama does not explicitly disclose “a plurality focusing fins”
However, IAN discloses a lens barrel 312 “a plurality focusing fins” (a “lens barrel 312” with at least “three fins 394” that are evenly spaced apart.”) Page 7 Para. 4)
Therefore,  the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify NAKAYAMA imaging apparatus as suggested by IAN in order to “provide a system that allows the arrangement of the lens and its actuator structure and the mechanical interface between them to be highly integrated so as to reduce form factors.” (IAN, Page 1).
Regarding claim 2 and 17 Nakayama-IAN
Nakayama discloses 2. The imaging device of claim 1, wherein the plurality of focusing fins comprises three focusing fins (three light shielding member-side convex portions 35 to 35 of the light shielding member 30 ).
Regarding claim 3 and 18 Nakayama-IAN
NAKAYAMA-IAN discloses 3. The imaging device of claim 2, wherein the three focusing fins are substantially evenly distributed along a circumference of the body (three light shielding member-side convex portions 35 to 35 are placed at evenly spaced distance on the circumference of the light shielding member 30, see Fig. 5 for Example).
Regarding claim 4 and 19 Nakayama-IAN
Nakayama-IAN discloses 4. The imaging device of claim 1, wherein: 
the body (a light shielding 50, Fig. 10A-10B) comprises 
a first body portion (a light shielding portion 53 ) and a second body portion; 
the second body portion (reinforcing portion 54)  is wider than the first body portion (54 is wider than 53. The other configurations are similar to those of the light shielding member 30 according to the first embodiment, and both the light shielding member 40 [0072]); and 
the lens system is disposed at least partially within the second body portion (the lens barrel-side convex portion 52,  [0073] ).
Regarding claim 5 and 20 Nakayama-IAN
Nakayama-IAN discloses 5. The imaging device of claim 1, wherein each of the plurality of focusing fins comprises a top portion and a bottom portion wider than the top portion (54 is wider than 53. The other configurations are similar to those of the light shielding member 30 according to the first embodiment, and both the light shielding member 40 [0072]), wherein the body comprises a first body portion adjacent to the top portion of the plurality of focusing fins ((54 is wider than 53. The other configurations are similar to those of the light shielding member 30 according to the first embodiment, and both the light shielding member 40 [0072]) and a second body portion adjacent to the bottom portion of the plurality of focusing fins, and wherein the plurality of focusing fins comprises three focusing fins distributed along a circumference of the first and second body portions (three light shielding member-side convex portions 35 to 35 are placed at evenly spaced distance on the circumference of the light shielding member 30, see Fig. 5 for Example.)
Regarding claim 6 Nakayama-IAN
Nakayama-IAN discloses 6. The imaging device of claim 1, wherein the lens system comprises: 
a first lens element configured to receive the electromagnetic radiation and transmit the electromagnetic radiation ([0029] A first group lens 9 that is configured by a combination of a plurality of lenses is bonded to the first lens group holding frame 8.  [0048] light transmitted through a lens group).; and 
a second lens element adjacent to the first lens element and configured to receive the electromagnetic radiation and direct the electromagnetic radiation to the detector array. ([0030] On a side opposite to the subject side of the first group lens 9 on the optical axis, a second group lens and a third group lens, which are not shown in the figure, an imaging device, and the like are arranged.).
Regarding claim 12 Nakayama-IAN
Nakayama discloses 12. A vehicle comprising the imaging device of claim 1 (Nakayama,  the present disclosure can be applied to a monitoring camera, an in-vehicle camera. [0090])
Regarding claim 16 Nakayama-IAN 
Nakayama-IAN discloses 16. The method of claim 14, further comprising adjusting a focus of the lens system by engaging one or more of the plurality of focusing fins with a torque tool. (“three light shielding member-side convex portions 35 to 35 protruding to the outer side of the radial direction are disposed, and the three light shielding member-side convex portions 35 to 35 are arranged so as to be equally spaced in the circumferential direction. The three light shielding member-side convex portions 35 to 35 are arranged such that the light shielding member 30 rotates with being linked with the rotation operation of the cam ring 5.”)

Claim Rejections - 35 USC § 103
Claim(s) 7-8, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAYAMA-IAN and further in view of Anderson et al. (US 2006/0279632 A1) hereinafter “Anderson”.
Regarding claim 7 and 15 Nakayama-IAN-Anderson
Nakayama-IAN discloses the invention substantially as claimer 7. The imaging device of claim 1, 
Nakayama-IAN does not explicitly disclose wherein the electromagnetic radiation comprises mid-wave infrared light and/or long-wave infrared light.
However, Anderson disclose wherein the electromagnetic radiation comprises mid-wave infrared light and/or long-wave infrared light. (Anderson, Fig. 1A-1D  infrared imagery).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify NAKAYAMA imaging apparatus as suggested by Anderson in order to assist with driving at night.
Regarding claim 8 Nakayama-IAN-Anderson
Nakayama-IAN discloses 8. The imaging device of claim 1, further comprising: a processor configured to process the image to obtain a processed image (image processing unit that generates image data based on an imaging signal output from an imaging device...” [0088]); and 
wherein the lens barrel is coupled to the housing. (Fig. 2, Fig. 3 )
Nakayama-IAN does not explicitly disclose a housing, wherein the detector array comprises an array of microbolometers
However, Anderson discloses a housing, wherein the detector array comprises an array of microbolometers (The FPA 18 is comprised of an M.times.N array of microbolometer detectors or pixels on a semiconductor substrate 50.)
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify NAKAYAMA imaging apparatus as suggested by Anderson in order to detect “incident radiation (typically infrared).”. (Anderson, [0008]).
Regarding claim 13 Nakayama-IAN-Anderson
Nakayama-IAN discloses 13. A method for providing imaging functionality to a vehicle comprising the imaging device of claim 1, the method comprising: mounting the imaging device onto the vehicle (Nakayama, the present disclosure can be applied to a monitoring camera, an in-vehicle camera. [0090]); and 
Nakayama-IAN does not explicitly disclose operating the imaging device to generate thermal images. 
However, Anderson discloses operating the imaging device to generate thermal images (Anderson, Fig. 1A-1D  infrared imagery).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify NAKAYAMA imaging apparatus as suggested by Anderson in order to determine temperature in the vicinity of the car.

Claim Rejections - 35 USC § 103
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama-IAN-Anderson and further in view of Afshari et al. (US 20120092543 A1) hereinafter “Afshari”.
Regarding claim 9 Nakayama-IAN-Anderson-Afshar
Nakayama-IAN-Anderson discloses the invention substantially as claimed. 9. The imaging device of claim 8, wherein the body further comprises an interface portion, and wherein the interface portion is mated with the housing.
Nakayama-IAN -Anderson does not explicitly disclose wherein the body further comprises an interface portion, and wherein the interface portion is mated with the housing.
However, Afshar discloses wherein the body further comprises an interface portion, and wherein the interface portion is mated with the housing. (a barrel assembly where a threaded barrel with appropriate matching threads on the housing of a receiving device to which the lens apparatus is mounted.” [0010] [0034]).
Therefore,  the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify NAKAYAMA imaging apparatus as suggested by Afshari so as The lens enclosure may also be threaded for attachment to the camera device. (Afshar, [0010]).
Regarding claim 10 Nakayama-IAN-Anderson-Afshar
Nakayama-IAN-Anderson-Afshar discloses 10. The imaging device of claim 9, wherein the interface portion is mated with the housing via threads of the interface portion. (Afshar, One important operation during construction is to thread the lens barrel into the housing, “ [0049].[0036]).
Regarding claim 11 Nakayama -Anderson-Afshar
Nakayama-IAN-Anderson-Afshar 11. A method of manufacturing the imaging device of claim 8, the method comprising: providing the detector array (Nakayama, a CCD (Charge Coupled Device) or CMOS (Complementary Metal Oxide Semiconductor) image sensor or the like can be used. Anderson, Fig. 2 FPA 18); 
Nakayama-IAN-Anderson does not explicitly disclose 
disposing the lens system at least partially within the lens barrel;
disposing the detector array and the lens barrel within the housing.
However, Afshar discloses disposing the lens system at least partially within the lens barrel (barrel assembly 50) ; and 
disposing the detector array (image sensor 56) and the lens barrel (barrel assembly 50) ) within the housing (housing assembly 52, Fig. 10B. see Fig.  11B Two lens elements 64 are permanently mounted within a housing 66. See also Fig. 12B).
Therefore,  the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify NAKAYAMA imaging apparatus as suggested by Afshari in order to achieve the best focus for camera system (Afshar, [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/               Examiner, Art Unit 2481                                                                                                                                                                                         /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481